Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
The present action is in response to a request for continued examination following a prior notice of allowance mailed 02/09/2022 to which no reply had been received within the time period set for response. 
Claims 1-20 are pending. Claims 11-20 are withdrawn without traverse in response to a restriction requirement. Claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claim including:
receiving an instruction from a first computing device to place a hold on a second
quantity of the first resource type in the first resource pool;
receiving an authorization at the first computing device to place the hold on the second quantity of the first resource type in the first resource pool;
responsive to receiving the authorization, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type, wherein the held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released;
receiving, at the first computing device from a second computing device, a message that fulfills a condition of the hold;
verifying, by the first computing device, the message from the second computing device using a cryptographic public key of the second computing device to determine that the message comprises a signature created with a cryptographic private key of the second computing device;
The closest prior art is:
Keresman – 2002/0046169 – Secure and Efficient payment Processing system
[0027] With further reference to FIG. 2, in a preferred embodiment, the 
coordinator 10 maintains a presence on the Internet 50 or other like online 
network via a server 12.  A merchant or seller 20 also maintains a presence on 
the Internet 50 via a server 22.  A buyer or account holder 30 gains access to 
the seller 20 and/or the coordinator 10 over the Internet 50 using a computer 
32 with an appropriate web browser or other like software running thereon.  Of 
course, the transaction processing system A is preferably administered to 
multiple similarly situated sellers 20 and buyers 30.  However, in the interest 
of simplicity herein, only a one of each are shown in FIG. 2.  Additionally, a 
funding source 40 maintains a presence on the Internet 50 via a server 42.  The 
funding source 40 extends credit for credit accounts or holds deposits for 
debit accounts created on behalf of account holders participating in the 
transaction processing system A. Moreover, it is to be appreciated that the 
security of the transaction processing system A is further enhanced by 
encrypting, with known encryption techniques, communications relayed or 
otherwise transmitted over the Internet 50. 

Blok – 2011/0276473 – Facilitating Exchange of Escrowed Funds
Abstract Paragraph - ABTX (1): 
    An electronic escrowed funds transfer system includes an escrow server in 
communication with a request client and a resource control client.  The escrow 
server may include a funds management module to process and track funds being 
held in escrow, a resource management module to process a resource modification 
request, and a data repository module to store information relating to the 
request client, the resource control client, a resource to be modified, and/or 
the resource modification request.  The resource modification request may be 
received by the escrow server and may include information relating to a 
location of the resource to be modified, an amount of funds to be paid for a 
modification of the resource, and/or a condition associated with the 
modification of the resource.  The resource management module may transmit a 
notification upon receipt of the funds to the resource control client that a 
funded modification request has been received, and the resource management 
module may monitor a status of the modification of the resource to be modified 
to ensure that the condition has been met.  The resource management module is 
in communication with the funds management module to release the funds to the 
resource control client upon determining that the condition has been met. 

Brams – 2009/0076944 – Valuing and Transferring Interests in Property or Other Goods
[0043] The invention that is the subject of this Disclosure involves, as a 
preliminary matter, the use of certain conventional steps that are commonly 
utilized in escrow arrangements..sup.11 Under such conventional and traditional 
arrangements, a party (the first party) places something that is of value (the 
escrow) into the hands of a neutral party (the escrow agent), and expressly 
authorizes the escrow agent, in a contractual undertaking between the first 
party and the escrow agent (the escrow contract), to release the escrow into 
the hands of a second party (the second party) if, within a period of time 
specified by the first party (the escrow period), certain conditions specified 
within the escrow contract are satisfied.  The conditions are fixed conditions 
in the sense that they cannot be withdrawn or altered during the escrow period.  
During the escrow period, the second party is provided with an opportunity to 
make a presentation of data that would satisfy all of those fixed conditions or 
establish that all of those fixed conditions have been satisfied (a 
presentation).  .sup.11 Escrow: "A deed, bond or other written engagement, 
delivered to a third person, to be delivered by him to the grantee only upon 
the performance or fulfillment of some condition.  The deposit of the escrow 
places it beyond the control of the grantor; but no title passes until the 
fulfillment of the condition." Webster's New Collegiate Dictionary, 2.sup.nd 
Ed.  Escrow arrangements are typically utilized in situations where at least 
one of the parties to a contemplated transaction lacks trust in the other 
party's good faith or willingness or ability to perform, with the result that a 
neutral third person or entity is employed to secure the interests of each 
party.  Persons and entities engaged in the business of providing certain forms 
of escrow services are subject to governmental regulations (see, e.g., 10 
California Code of Regulations .sctn.  1700, et seq.) and represented by 
various trade associations, such as the American Escrow Association 
(http://www.a-e-a.org/) and the California Escrow Association 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	1. A computer-implemented method performed on a data processing apparatus comprising:
	receiving an instruction at a first computing device to transfer a first quantity of a first resource type from a first resource pool to a second resource pool, wherein the first resource pool comprises a first register stored on a second computing device and the second resource pool comprises a second register stored on the first computing device;
	receiving an instruction from [[a]] the first computing device to place a hold on a second quantity of the first resource type in the first resource pool;
	receiving an authorization at the first computing device to place the hold on the second quantity of the first resource type in the first resource pool;
	responsive to receiving the authorization, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type, wherein the held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released;
	receiving, at the first computing device from [[a]] the second computing device, a message that fulfills a condition of the hold;
 	verifying, by the first computing device, the message from the second computing device using a cryptographic public key of the second computing device to determine that the message comprises a signature created with a cryptographic private key of the second computing device;
	receiving an instruction to execute the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool; and
 	responsive to receiving the message from the second computing device that fulfills the condition on the hold and the instruction to execute the transfer, verifying the message from the second computing device, and receiving the instruction to execute the transfer, releasing by the first computing device the hold on the held second quantity of the first resource type, decrementing by the first computing device the first register that is in the first resource pool and is associated with the first resource type by the first quantity, and incrementing by the first computing device the second register that is in the second resource pool and is associated with the first resource type by the first quantity.







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694